Citation Nr: 1433524	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to a temporary 100 percent evaluation based on convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1986 to September 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for a right eye disorder is warranted.  Specifically, the Veteran maintains that he was involved in motor vehicle accidents and training accidents during service, which, according to the Veteran, caused the orbital fracture that has caused the vision loss in his right eye.  The Veteran has also stated that he warrants a temporary 100 percent for convalescence.

The Board notes that the Veteran is already service connected for left eye atrophic retinal holes with normal visual acuity.

VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the present case, service treatment records reveal that the Veteran complained and sought treatment for blurry vision and pain in the right eye in March 1987.  In the March 1987 service treatment record, the Veteran reported that the pain and blurred vision in his right eye was "worse" after a blow to the head one week prior.  Service treatment records also confirm that the Veteran was involved in two motor vehicle accidents in 1992.  

Post-service treatment records indicate the Veteran has been diagnosed with moderate proptosis of the right orbit, atrophic changes, ocular hypertension, and myopia with astigmatism and early presbyopia in the right eye.  VA treatment records also indicate that the Veteran underwent right eye repair of orbital fractures in April 2009.  It appears that the procedure was performed at the VA but the current record does not include records documenting that procedure.  The RO should attempt to obtain those records.  

The Board finds that a VA medical opinion should be obtained in order to assist in determining whether any currently diagnosed eye disorder is etiologically related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain treatment records regarding April 2009 right eye repair of orbital fractures which appears to have been done at the VA.  If it is determined that the procedure was done at a private medical facility, the RO should attempt to obtain the necessary authorization from the Veteran to obtain those records.  All records received must be associated with the Veteran's file.

2.  Schedule the Veteran for a VA eye examination to assist in determining the etiology of the Veteran's right eye disorder(s).  The examiner must review all pertinent documents in the claims file and obtaining a complete medical history from the Veteran.

Then, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that any right eye disorder was incurred in or is otherwise related to service, to include the two in-service motor vehicle accidents and a blow to the head.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  The RO/AMC should readjudicate on the merits the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



